Case 2:19-mj-02783 Document 1 Filed on 07/21/19 in TXSD Page 1 of 2

 

 

 

Noy, hy
nO St,
Kyi &,
Veg of Wn
: ol oy,
AO 91 (Rev 11/11) Criminal Complaint (4 2+
Wy 8 " < 19
UNITED STATES DISTRICT COURT rely,
for the ’ Cartas
Southern District of Texas ne
United States of America }
v. )
Larry Torres Case No. 9.4 9mj2783
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 19, 2019 inthe county of _ Nueces ——_—_siin tthe
_Southern District of Texas __ , the defendant(s) violated:
Code Section Offense Description
21 USC 841(a)(1} It shall be unlawful for any person Knowingly or intentionally to manufacture,
distribute, or dispense, or possess with intent to manufacture, distribute, or
Possession with Intent to Distribute dispense, a controlled substance.

This criminal complaint is based on these facts:

(See Attachment A - Affidavit)

#@ Continued on the attached sheet. oS a

C laipant's signature

Cliff Sutton, Special Agent

 

Printed name and title

Submitted by reliable electronic means, sworn to, signature
attested telephonically per Fed.R.Crim.P.4.1, and probable
cause found on

 

City andstate: = —-—_—sCorpus Christi, Texas B. Janice Ellington - United States Magistrate Judge
Printed name and title

 

 

 
 

Case 2:19-mj-02783 Document 1 Filed on 07/21/19 in TXSD Page 2 of 2

ATTACHMENT A

1, CM Sutton, being duly sworn, depose and state that: |

[ am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms & Explosives (ATF), United
States Department of Justice, and have been employed since September 2013. I am a graduate of the
Federal Law Enforcement Training Center. I have been trained to conduct criminal investigations,
participate in search warrants and the execution of arrest warrants. Prior to my experience with the
ATF I was a Houston Police Officer for over four years. | hold a Bachelor’s of Science degree from
Sam Houston State University in Criminal Justice.

Further, the Affiant states as follows:

| am familiar with certain Federal criminal laws and know that it is a violation of 2] USC
841(a)(1) It shall be unlawful for any person knowingly or intentionally to manufacture,
distribute, or dispense, or possess with intent to manufacture, distribute, or dispense, a
controlled substance.

. This affidavit is in support of a criminal complaint charging Larry TORRES, (hereinafter referred to
as “TORRES”), with the criminal violation set forth in Attachment A. The evidence available to me
demonstrates there is probable cause to believe TORRES has violated Title 21 USC 841{a)(1).

. On July 19, 2019, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) conducted an
operation and purchased approximately 87 grams of suspected methamphetamine from
TORRES.

. Agents purchased a white colored substance believed to be methamphetamine from TORRES.
The substance had an approximate gross weight of 87 grams. Based on my training and
experience, the substance purchased by agents was is in fact methamphetamine. From previous
training and experience, this is an amount of methamphetamine that is not for personal use but
for distribution.

Based on the investigation and the evidence purchased from TORRES, your affiant believes
Larry TORRES possessed the methamphetamine to distribute this substance in violation of Title
21, United States Code, Section 841(a)(1).

This criminal complaint was approved for filing by AUSA David Paxton.

Further. the Affiant sayeth not.

Cliff Sutton, ATP Special Agent

Submitted by reliable electronic means, sworn to, signature attested telephonically per
Fed.R.Crim.P.4.1, and probable cause found on 21" day of July 2019.

 

B. Jarice Ellington
UNITED STATES MAGISTRATE JUDGE
